Motion for re-argument denied. Motion to recall remittitur granted, without costs. Return of remittitur requested and when returned it will be amended so as to read as follows: "The order of the Appellate Division of the Supreme Court appealed from herein be and the same hereby is reversed in so far as it affirms Special Term order sustaining demurrer to counterclaim designated number 7 and in so far as it reverses Special Term order and sustains demurrer to counterclaim designated number 1 and to defense designated number 3 in second amended answer, and otherwise affirmed, without costs to either party and with leave to plaintiff to plead over within twenty days where demurrer is overruled. Questions all answered in the affirmative." (See234 N.Y. 563.)